[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                                                               FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                        No. 05-11033                      February 27, 2007
                                                                        THOMAS K. KAHN
                                                                              CLERK
                                   D. C. Docket Nos.
                                 03-01443 CV-T-23TBM
                                    97-00273-CR-T-2

JAMES MICHAEL TERRY,

                                                           Petitioner-Appellant,

                                            versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                   (February 27, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

___________________________
       *Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s order denying Terry’s second 28 U.S.C. § 2255 motion. Under §

2244(b)(4), a district court shall dismiss any claim presented in a second or

successive application that does not meet the requirements set forth in §

2244(b)(2). See, e.g., In re Morris, 328 F.3d 739, 740-41 (5th Cir. 2003) (granting

petitioner’s application for leave to file a successive motion, but noting that the

district court would dismiss petitioner’s motion without reaching the merits if it

determined that the petitioner did not satisfy the requirements in § 2244(b)(2)).

The district court properly concluded that none of Terry’s claims satisfied these

requirements. Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                          2